Case: 1:19-cv-05891 Document #: 114 Filed: 05/10/21 Page 1 of 3 PageID #:1583
Case: 1:19-cv-05891 Document #: 114 Filed: 05/10/21 Page 2 of 3 PageID #:1584
   Case: 1:19-cv-05891 Document #: 114 Filed: 05/10/21 Page 3 of 3 PageID #:1585




                                CERTIFICATE OF SERVICE

        I, Nicholas D. O’Conner, an attorney, certify that on May 10, 2021, I caused the foregoing
to be served upon all persons and entities authorized and registered to receive such service through
the Court’s Case Management/Electronic Case Files (CM/ECF) system.


                                                     /s/ Nicholas D. O’Conner




       91603908v.1
